Citation Nr: 0522922	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for traumatic arthritis of the left wrist with non-united 
scaphoid bone, residuals of fracture of the left wrist.

2.  Entitlement to an effective date earlier than March 17, 
1999, for the grant of service connection for traumatic 
arthritis of the left wrist with non-united scaphoid bone, 
residuals of fracture of the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from January 1947 to August 1948, and with the United States 
Marine Corps from January 1951 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).  In that decision, the RO  
effectuated a grant made by the Board in an August 2003 
decision, of service connection for traumatic arthritis of 
the left wrist with non-united scaphoid bone, residuals of 
fracture of the left wrist.  In that November 2003 rating 
decision the RO assigned a 10 percent rating for that 
disability, effective from March 17, 1999.  

The appellant perfected an appeal as to the initial 10 
percent evaluation assigned by the RO for the left wrist 
disability. Therefore, the Board has described the respective 
issue of the case as the propriety of the initial 10 percent 
rating to reflect that the Board must consider the initial 
rating, and, if indicated, the propriety of a staged rating 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999).

The Board has granted the appellant's motion to advance his 
appeal on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review of the 
veteran's claim for the following reasons.  

The most recent VA examination of the veteran's traumatic 
arthritis of the left wrist with non-united scaphoid bone, 
residuals of fracture of the left wrist, was in April 2000, 
more than five years ago.  At that time the veteran underwent 
a general examination in connection with his claim for 
service connection for the disability.  The report of that 
examination does not contain certain findings, including 
findings from range of motion testing, which would be 
beneficial in determining the severity of the veteran's left 
wrist disability and thereby an evaluation of that disability 
under pertinent diagnostic criteria.  In his January 2004 
notice of disagreement, the veteran stated that his condition 
had certainly worsened since he was evaluated for the claim 
in 2000.  The Board finds that the veteran should be 
scheduled for a VA orthopedic examination that would provide 
the information required for an evaluation under the rating 
criteria.

In the January 2004 rating decision, the RO assigned an 
effective date of March 17, 1999, for service connection for 
the left wrist disability.  In November 2004, the veteran 
filed a notice of disagreement as to the assigned effective 
date.  In that notice of disagreement, the veteran challenged 
the effective date of service connection, including an 
allegation that there was clear and unmistakable error in a 
1955 decision.  However, the RO has not provided a Statement 
of the Case on this issue.  Under these circumstances, the 
Board finds that the veteran must be furnished an appropriate 
statement of the case with respect to the denial of an 
earlier effective date; and afforded the opportunity to 
thereafter file a substantive appeal to properly perfect the 
appeal as to that issue.  If there is a notice of 
disagreement, then remand, not referral, is required by the 
Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for his left 
wrist disability since the effective date 
of service connection, in March 1999.  
The AOJ should attempt to obtain copies 
of medical records from all sources 
identified.

2.  The RO should schedule the veteran 
for VA examination to determine the 
severity of the left wrist disability.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for 
any opinion expressed should be included 
in the examination report.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

The left wrist examination should provide 
the range of motion of the wrist in 
degrees.  Symptoms such as pain, 
stiffness, or aching in the area of the 
wrist affected by the service-connected 
disability should be noted.  The presence 
of objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should any 
additional disability due to these 
factors.  The examiner should discuss, 
separately, the effects of the veteran's 
left wrist disorder on his daily 
activities.

3.  The RO should then readjudicate the 
left wrist claim.  If any such action 
does not resolve a claim, issue the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all relevant evidence 
received since the September 2004 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

4.  The RO should provide the veteran and 
his representative a statement of the 
case as to the issue of entitlement to an 
effective date earlier than March 17, 
1999, for the grant of service connection 
for traumatic arthritis of the left wrist 
with non-united scaphoid bone, residuals 
of fracture of the left wrist.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).

5.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

